Order entered September 5, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01049-CV

      IN RE ALEXANDER GUEVARA AND JOSE ALFREDO GUEVARA, Relators

                  Original Proceeding from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-05364-D

                                             ORDER
                           Before Justices Myers, Molberg, and Nowell

       Before the Court is relators’ petition for writ of mandamus. We request that the real

parties in interest and respondent file their responses, if any, to the petition for writ of mandamus

by September 16, 2019.


                                                       /s/    LANA MYERS
                                                              PRESIDING JUSTICE